Case 7:16-cv-00108-O Document 189-1 Filed 02/18/20 Page1lofi1 PagelD 4934

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
WICHITA FALLS DIVISION

FRANCISCAN ALLIANCE, INC., et al.,
Plaintiffs,

Vv.

Civ. Action No. 7:16-cv-00108-O
ALEX M. AZAR II, Secretary of the United
States Department of Health and Human
Services, ef al.,

Defendants,
AMERICAN CIVIL LIBERTIES UNION OF
TEXAS, and RIVER CITY GENDER
ALLIANCE,

Intervenor Defendants.

 

 

PROPOSED ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL
Before this Court is the motion of Amy Anne Miller seeking to withdraw as counsel for
Intervenors in the above-captioned proceeding. The Court determined that good cause exists for
the Motion and that it should be granted.
IT IS THEREFORE ORDERED that Amy Anne Miller is hereby terminated as counsel
for Intervenors in the above-captioned proceeding.

SIGNED AND ENTERED this __ day of 2020.

 

United States District Judge
